                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH
                             CIVIL ACTION NO. 5:17-CV-00197


UNITED STEEL, PAPER AND
FORESTRY, RUBBER,
MANUFACTURING, ENERGY,
ALLIED INDUSTRIAL AND
SERVICE WORKERS
INTERNATIONAL UNION,
AFL-CIO-CLC and
its Local No. 9447-10,                                                                 PLAINTIFF

v.

H.B. FULLER COMPANY,                                                                 DEFENDANT

                                Memorandum Opinion & Order

       This matter is before the Court on Defendant’s, H.B. Fuller Company (“H.B. Fuller”),

Motion for Summary Judgment (R. 16) and Plaintiff’s, United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied Industrial and Service Workers International Union, AFL-CIO-

CLC and its Local No. 9447-10 (“USW”), Cross-Motion for Summary Judgment. (R. 17). Fully

briefed, these matters are ripe for adjudication. For the reasons set forth below, H.B. Fuller’s

Motion for Summary Judgment (R. 16) is HEREBY DENIED, and USW’s Cross-Motion for

Summary Judgment (R. 17) is HEREBY GRANTED IN PART and DENIED IN PART.

                                          I. Background

       The primary issue before this Court whether the parties must arbitrate a grievance filed

by USW on Les Huntley’s behalf. USW contends they must. (R. 17). H.B. Fuller disagrees. (R.

16). Huntley is one of 76 H.B Fuller employees in a bargaining unit represented by USW, and

his grievance was filed pursuant to the collective bargaining agreement (“CBA”) between USW



                                                 1
and H.B. Fuller. (R.13 ID # 80). Three documents and their relation to one another are crucial to

the issue before the Court: (1) Huntly’s grievance, (2) H.B Fuller’s Performance Planning &

Assessment Overview Policy (“PPA”), and (3) the CBA.

                                      A. Huntley’s Grievance

       Huntley’s grievance alleges that in 2016 and 2015 he had received an “inconsistent”

Performance Planning & Assessment rating despite receiving a “successful” rating at both mid-

year reviews. (R. 13-2 ID # 125). The grievance goes on to state that “Les was not made

sufficiently aware that his performance was slipping to the point of ‘inconsistent’ in either case

nor had he received any formal coaching or direction to correct alleged issues,” and that “[t]he

Union requests that Les Huntley receive a new Performance Planning & Assessment rating” for

2016. (R. 13-2 ID # 125).

                                             B. The PPA

       The Performance Planning & Assessment ratings to which Huntley’s grievance refer are

given to all H.B Fuller employees once mid-way through the year and once at the year’s end

pursuant to the PPA. (R. 13 ID # 81). The PPA is H.B. Fuller’s performance review policy. (R.

13 ID # 80). It applies to all its employees equally, including those represented by USW. (R. 13

ID # 80). The Year-End PPA Rating, is used to determine the employee’s potential wage

increase and contains no mechanism or formal procedure by which an employee, USW

represented or otherwise, may challenge their PPA Rating. (R. 13 ID #81). The PPA states under

the provision “Assessing Performance,” “[p]erformance should be assessed formally at mid-year

and towards year-end, as well as coached and reviewed on a regular basis throughout the year.”

(R. 13-1 ID # 86).




                                                 2
                                             C. The CBA

        The current CBA between H.B. Fuller and USW is the most recent in a series of

agreements dating back to 2004. (R. 13 ID # 80). Each CBA, including the current one, includes

an arbitration clause. (R. 13 ID # 80). Ultimately, whether Huntley’s grievance is arbitrable

depends on whether his grievance concerning the PPA is included or excluded by this arbitration

clause. Relevant to whether Huntley’s grievance is included or excluded by the arbitration clause

are three articles of the CBA—Articles 3, 11, and 18.

                                              1. Article 3

        Article 3 is titled “Management Rights” and reads in full:

        The direction of the working force is vested in the Company through its supervisory

        personnel. The Company reserves all the rights, powers, and authority customarily

        exercised by management except insofar as they are specifically surrendered or abridged

        by express provisions of this Agreement.

(R. 13-2 ID # 90).

                                             2. Article 11

        Article 11 lays out the grievance process. (R. 13-2 ID # 98-9). The first subsection

defines a grievance as “an alleged violation of an express written provision of this Agreement

during the term of this Agreement raised by an employee or the union.” (R. 13-2 ID # 98).

Article 11 then breaks the grievance process into three steps. (R. 13-2 ID # 99). The first two

steps are internal, and third step contains the arbitration clause. (R. 13-2 ID # 99). Step 3 reads in

full:




                                                  3
       Arbitration: Either party may, within ten (10) working days, request the Federal

       Mediation and Conciliation Services (FMCS) to submit a list of seven (7) names of

       persons to serve as the impartial arbitrator. The Company and the Union will each have

       the right, alternately, to strike a name from the list until only one name remains. The

       person whose name remains on the list will be designated the impartial arbitrator.

(R. 13-2 ID # 99). Article 11 goes on to restrict the arbitrator by stating that the “arbitrator will

have the authority to determine only the dispute set forth in the written grievance, and will have

no authority to add to, modify, or amend the provisions of this Agreement.” (R. 13-2 ID # 99).

                                              3. Article 18

       In Article 18, H.B. Fuller and USW agree to have certain company policies apply on the

same basis to both union and non-union employees. (R. 13-2 ID # 101). Appendix C lists the

polices that are to apply to both sets of employees. (R. 13-2 ID # 101). The PPA is included in

Appendix C. (R. 13-2 ID # 107). In pertinent part Article 18 reads as follows:

       Prior to the execution of this contract, the parties (a) agreed to prepare an alphabetical list

       of all benefits and policies currently applicable to the bargaining unit employees

       (attached as Appendix C) and (b) agreed to continue to have such benefits and policies

       apply on the same basis as they are made available to the company's non-bargaining unit

       employees (i.e., subject to modification which increases/decreases a plan or policy's

       scope or benefits and any increases/decreases in employee costs).

(R. 13-2 ID # 101).




                                                   4
                                    D. The Parties’ Arguments

       First, the Parties spend considerable time in their briefing on which, if any, presumption

of arbitrability applies. USW argues that the CBA’s arbitration clause is broad, making the

presumption even stronger. (R. 17-1 ID # 7-8). H.B Fuller argues that no presumption applies

because Articles 3 and 11 create a narrow arbitration clause. (R. 16 ID # 152).

       Both Parties agree that the arbitration clause is valid and covers any grievance alleging a

violation of the CBA’s express provisions. (R. 16 ID # 154; R. 17-1 ID # 3). But the Parties

disagree on whether Huntley’s grievance makes such an allegation. USW contends Huntley’s

grievance does allege a violation of the CBA’s express provisions because it alleges a violation

of the PPA, which is incorporated by reference into the CBA through Article 18. (R. 18 ID #

192-4). H.B. Fuller argues that the PPA is not incorporated into the CBA. (R. 19 ID # 211-214).

Further, according to H.B. Fuller, Huntley’s grievance alleges a violation of an implied provision

the PPA—not an express provision—because the PPA does not require H.B. Fuller management

to coach employees as Huntley’s grievance assumes. (R. 19 ID # 214-216).

       Finally, the Parties dispute whether an arbitrator can grant the relief Huntley’s grievance

requests. Huntley’s grievance requests that he be granted a new PPA rating. (R. 13-2 ID #125).

According to H.B. Fuller, this would require the arbitrator to either violate Article 18 or amend

Article 18, violating Article 11. (R. 19 ID # 217-218). H.B. Fuller interprets Article 18 as

requiring that all policies listed in Appendix C be applied to union and non-union employees on

the exact same basis. (R. 19 ID # 217-218). H.B. Fuller argues that because the PPA contains no

internal mechanism by which non-union employees might challenge their PPA rating, to allow

union employees to do so through the CBA would result in the PPA applying on a more




                                                 5
favorable basis to union employees than non-union employees. (R. 19 ID # 217-218). Thus,

according to H.B. Fuller, an arbitrator may not grant Huntley a new PPA. (R. 19 # 217-218).

       On the other hand, USW interprets Article 18 as allowing the arbitrator to grant Huntley a

new PPA rating without violation or modification. (R. 20 ID # 231-3). According to USW,

Article 18’s “i.e. parenthetical” qualifies the “same basis” language so as to only require the PPA

be applied on the same basis to union and non-union employees to the extent that it remains

“subject to modification which increases/decreases [its] scope or benefits and any increase in

employee costs.” (R. 20 ID # 233).

                                         II. Legal Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve

all ambiguities and draw all reasonable inferences against the moving party. See Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material

fact.” Street v. J. C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether

the party bearing the burden of proof has presented a jury question as to each element in the case.

Hartsel v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The Plaintiff must present more than a mere

scintilla of evidence in support of his position; the Plaintiff must present evidence on which the

trier of fact could reasonably find for the Plaintiff. See id. (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986)). The Plaintiff may accomplish this by “citing to particular parts

of materials in the record” or by “showing that the materials cited do not establish the absence

. . . of a genuine dispute . . . .” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to



                                                   6
defeat a motion for summary judgment; “the mere existence of a colorable factual dispute will

not defeat a properly supported motion for summary judgment. A genuine dispute between the

parties on an issue of material fact must exist to render summary judgment inappropriate.”

Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996), abrogated on other

grounds by Lewis v. Humboldt Acquisition Corp., Inc., 681 F.3d 312 (6th Cir. 2012).

                                          III. Discussion

        The Court will briefly detail the relevant legal frame work, and then, with that framework

in mind, turn to its analysis.

                                         A. Applicable Law

        It is the Court’s duty to determine whether the parties have contractually agreed to

arbitrate the alleged grievance. United Steelworkers of Am. v. The Mead Corp., Fine Paper Div.,

21 F.3d 128, 131 (6th Cir. 1994). But the Court’s authority stops there—the Court cannot go

further and consider the underlying grievance on its merits. Id. at 130 (citing United Steelworkers

v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582-83, 80 S. Ct. 1347, 4 L. Ed. 2d 1409

(1960)). Importantly though, the Court’s duty cannot be avoided because the merits of the

underlying grievance are intertwined with the overarching question of whether the grievance is

arbitrable. Litton Financial Printing Division v. NLRB 501 U.S. 190, 209 (1991). Thus, unless

necessary to determine arbitrability, this Court will not analyze the merits of Huntley’s

grievance.

        This Court cannot force the parties to arbitrate disputes to which they have not

contractually agreed. USW v. Cooper Tire & Rubber Co., 474 F.3d 271, 277 (6th Cir. 2007). But

when an agreement contains an arbitration clause, a presumption of arbitrability arises. Id. This

presumption requires the Court to “resolve any doubts in favor of arbitration and not deny an



                                                 7
order to arbitrate ‘unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.’” Mead, 21 F. 3d at 131 (quoting

AT&T Techs. v. Commons Workers, 475 U.S. 643, 648-51, 106 S. Ct. 1415, 89 L. Ed. 2d 648

(1986)). If the arbitration clause is determined to be broad, the presumption is “‘particularly

applicable,’ and only an express provision excluding a particular grievance from arbitration or

the ‘most forceful evidence of a purpose to exclude the claim from arbitration can prevail.’”

United Steelworkers of Am. v. The Duluth Clinic, Ltd., 413 F.3d 786, 788 (8th Cir. 2005)

(quoting AT&T Techs. v. Commons Workers, 475 U.S. 643, 650, 106 S. Ct. 1415, 89 L. Ed. 2d

648 (1986)).

                                              B. Analysis

       Contrary to H.B. Fuller’s position, the presumption of arbitrability applies regardless of

whether the arbitration clause at issue is broad or narrow. Willacy v. Marotta, 683 F. App'x 468,

472 (6th Cir. 2017) (“That ‘[s]uch a presumption is particularly applicable where the clause is a[]

broad’ one, does not mean that the presumption does not apply to a run-of-the-mill or a narrow

arbitration clause.”). If the clause is determined to be broad the presumption is even stronger. Id.

Although the Parties devote significant briefing to it, the determination is irrelevant here because

H.B. Fuller’s position cannot withstand the regular presumption, let alone the stronger.

       Even under the weaker presumption the Court is required to “resolve any doubts in favor

of arbitration and not deny an order to arbitrate ‘unless it may be said with positive assurance

that the arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’”

Mead, 21 F. 3d at 131 (quoting AT&T Techs. v. Commons Workers, 475 U.S. 643, 648-51, 106

S. Ct. 1415, 89 L. Ed. 2d 648 (1986)). Thus, to deny arbitration, the Court would have to find

USW’s interpretation of the CBA and the PPA entirely implausible. It does not. In fact, the Court



                                                  8
finds USW’s argument that Huntley’s grievance alleges a violation of an express provision of the

CBA plausible and finds persuasive USW’s argument that an arbitrator can provide Huntley a

new PPA rating without violation article 18 or 11. As such, the Court cannot say “with positive

assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted

dispute,” let alone that the CBA contains an “express provision excluding [the] particular

grievance from arbitration” or that there exists the “most forceful evidence of a purpose to

exclude the claim from arbitration.” Id.; United Steelworkers of Am. v. The Duluth Clinic, Ltd.,

413 F.3d 786, 788 (8th Cir. 2005) (quoting AT&T Techs. v. Commons Workers, 475 U.S. 643,

650, 106 S. Ct. 1415, 89 L. Ed. 2d 648 (1986) (stating the requirements placed upon the court by

the stronger presumption of arbitrability as triggered by broad arbitration clauses)).

       1. Huntley’s Grievance Alleges a Violation of an Express Provision of the CBA as

                                  Required by the Arbitration Clause.

       To be arbitrable, Huntly’s grievance must allege a violation of an express provision of the

CBA. (R. 13-2 ID # 98). The Court agrees with USW that Huntley’s grievance alleges such a

violation because it alleges a violation of the PPA’s express provisions, which Article 18

properly incorporates by reference into the CBA.

                 i.      Article 18 Properly Incorporates the PPA into the CBA.

       The Court agrees with USW that Article 18 incorporates by reference the PPA into the

CBA. Incorporation by reference is proper when: (1) the underlying contract makes clear

reference to a separate document, (2) the identity of the separate document may be ascertained,

and (3) incorporation of the document will not result in surprise or hardship.” ISP Chemicals,

261 F. App'x at 848 (quoting Standard Bent Glass Corp., v. Glassrobots Oy, 333 F.3d 440, 447




                                                  9
(3d Cir. 2003)); Teamster Local Union No. 783 v. Anheuser-Busch, Inc., 626 F.3d 256, 262 (6th

Cir. 2010).

       Here, the first two requirements are plainly met. The PPA is included in Appendix C

referenced by Article 18 and, as the PPA is labelled a document that both Parties are familiar

with, its identity is ascertainable. (R. 13-2; R. 13-1; R. 13). But H.B. Fuller argues that the third

requirement is not met because the Parties did not directly negotiate the PPA’s terms.

(R. 19 ID # 212-213).

       H.B. Fuller is correct in that the ISP Chemicals court considered the fact that the parties

had negotiated the terms to be incorporated. ISP Chemicals, 261 F. App'x at 843. But the court

did not hold that fact to be dispositive as to whether the terms were properly incorporated.

Instead, it considered it a factor in determining the third requirement met. Id. As USW correctly

points out, nothing in the ISP Chemicals three-part test requires the parties to have directly

negotiated the terms to be incorporated. (R. 20 ID # 228). In fact, the Sixth Circuit has applied

the ISP Chemicals test without any mention of whether the incorporated terms were directly

bargained for by the parties. Anheuser-Busch, 626 F.3d at 262. Thus, the fact that H.B. Fuller

and USW did not directly negotiate the PPA does not automatically disqualify the PPA from

incorporation under the ISP Chemicals test’s third requirement.

       Indeed, the Court finds the PPA’s incorporation into the CBA will not result in hardship

or surprise to H.B. Fuller, thereby satisfying the third requirement. H.B. Fuller and USW

reviewed and chose certain policies to continue to apply to union employees. (R. 13-2 # 101).

H.B. Fuller elected to include the PPA in these policies. ( R. 13-2 # 107). H.B. Fuller further

elected to clearly reference these Policies in the Article 18. (R. 13-2 # 101). The Court agrees

with USW that this constitutes strong evidence that H.B. cannot claim hardship or surprise from



                                                  10
the PPA’s incorporation into the CBA. Moreover, the Court cannot conclude that incorporating

the performance policy applicable to union employees into the CBA intended to protect those

employees’ rights will result in hardship or surprise to H.B. Fuller—especially considering H.B

Fuller instituted and implements the PPA on its own accord. Therefore, the Court concludes that

Article 18 properly incorporates by reference the PPA into CBA.

      ii.      Huntley’s Grievance Alleges a Violation of an Express Provision of the PPA.

       Huntley’s grievance states that “Les was not made sufficiently aware that his

performance was slipping to the point of ‘inconsistent’ in either case nor had he received any

formal coaching or direction to correct alleged issues.” (R. 13-2 ID #125) (emphasis added).

This unmistakably points to the PPA provision titled “Assessing Performance.” (R. 13-1 ID #

86). That provision states that “[p]erformance should be assessed formally at mid-year and

towards year-end, as well as coached and reviewed on a regular basis throughout the year.” (R.

13-1 ID #86). Thus, Huntley’s grievance alleges a violation of an express provision of the PPA.

H.B. Fuller’s argument concerning whether the provision does, or does not, actually require H.B.

Fuller management to coach employees throughout the year goes to the grievance’s merits. The

Court need not, and in fact is prohibited from, considering it. Mead, 21 F. 3d at 130 (citing

United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582-83, 80 S. Ct. 1347, 4

L. Ed. 2d 1409 (1960) (holding it improper for the court to consider the merits of the underlying

grievance)).

       Furthermore, H.B. Fuller’s Reliance on Teamsters Local 315 v. Union Oil Co., 856 F.2d

1307 (9th Cir. 1988) and International Ass'n of Machinists and Aerospace Workers, Lodge No.

1000 v. General Electric Co., 865 F.2d 902 (7th Cir.1989) is misplaced. The grievances in those

cases were judged excluded by their respective arbitration clauses because they vaguely pointed



                                                11
to provisions of their respective collective bargaining agreements that did not relate to the

disputes alleged by the grievances. See Union Oil, 856 F.2d at 1310-11; See also General

Electric, 865 F.2d at 907. As quoted by H.B. Fuller, the General Electric court explained “[b]y

‘express provision’. . . the Parties to the collective bargaining agreement in the present case must

have meant not any old provision but a provision expressly addressed to the dispute the union

seeks to arbitrate.” General Electric, 865 F.2d at 906; (R. 16 ID # 159).

       Here, Huntley’s grievance does not point to “any old provision” of the PPA. It points

directly to a “provision expressly addressed to the dispute the union seeks to arbitrate.” Had

Huntley’s grievance baldly referenced Article 18 and nothing more, H.B. Fuller’s comparison

might hold water. But Huntley’s grievance does more than that. It identifies a dispute with his

PPA rating and then points to a PPA provision which directly addresses his dispute. Therefore,

Huntley’s grievance alleges a violation of an express provision of the PPA and is not comparable

to the grievances in Union Oil or General Electric. Moreover, since Article 18 properly

incorporates the PPA into the CBA, Huntley’s grievance effectively alleges a violation of an

express provision of the CBA—as required by the CBA’s arbitration clause.

   2. The Arbitrator is Capable of Providing the Relief Sought by Huntley’s Grievance.

       H.B. Fuller is correct. Arbitration cannot be compelled where the requested relief requires

the arbitrator to “disregard or modify plain and unambiguous provisions of the agreement.” O–N

Minerals v. Int'l Bhd. of Boilermakers, 563 F. App'x 380 (6th Cir.2014). H.B. Fuller is also correct

that Article 11 explicitly prohibits the arbitrator from amending the CBA at issue here. (R. 13-2

ID # 99). But H.B. Fuller is incorrect in assuming the arbitrator needs to violate or modify Article

18 to grant Huntley a new PPA rating.




                                                 12
       According to H.B. Fuller, to allow union employees to challenge their PPA rating through

the CBA’s arbitration clause would result in the PPA applying on a different basis to union

employees than non-union employees because the PPA has no internal mechanism by which non-

union employees might also challenge their PPA ratings. (R. 19 ID # 218). H.B. Fuller contends

that this violates Article 18, which, according to H.B. Fuller, requires all policies listed in

Appendix C—including the PPA—to apply on exactly the same basis to both union and non-union

employees. (R. 19 ID # 218). The Article 18 language on which H.B. Fuller relies reads as follows:

       Prior to the execution of this contract, the parties (a) agreed to prepare an alphabetical list

       of all benefits and policies currently applicable to the bargaining unit employees (attached

       as Appendix C) and (b) agreed to continue to have such benefits and policies apply on the

       same basis as they are made available to the company's non-bargaining unit employees

       (i.e., subject to modification which increases/decreases a plan or policy's scope or benefits

       and any increases/decreases in employee costs).

(R. 13-2 ID # 101).

       H.B. Fuller is correct again. Allowing union employees to challenge their PPA ratings

through the CBA would result in the PPA applying on a different basis to union employees than

non-union employees. But H.B. Fuller is incorrect that this would violate Article 18. Article 18’s

“i.e. parenthetical” qualifies to what extent the policies listed in Appendix C, including the PPA,

must be applied on the same basis to union and non-union employees. As USW correctly notes,

the parenthetical contains the abbreviation i.e.—not e.g. i.e., translated from the Latin “id est,”

means “that is.” Thus, the explanatory parenthetical directly following, and thereby qualifying, the

sentence imposing the requirement that the PPA be applied to non-union and union employees on

the same basis reads literally:



                                                 13
       Prior to the execution of this contract, the parties (a) agreed to prepare an alphabetical list

       of all benefits and policies currently applicable to the bargaining unit employees (attached

       as Appendix C) and (b) agreed to continue to have such benefits and policies apply on the

       same basis as they are made available to the company's non-bargaining unit employees

       (THAT IS, subject to modification which increases/decreases a plan or policy's scope or

       benefits and any increases/decreases in employee costs).

(R. 13-2 ID # 101) (emphasis added). As such, Article 18 only requires that the PPA be applied to

union and non-union employees on the same basis to the extent that it must remain subject to

modifications that increase or decrease its scope or benefits and increases or decreases employee

cost. Huntley’s PPA rating has no effect whatsoever on whether the PPA remains applicable on

the same basis to union and non-union employees regarding modifications that increase or decrease

its scope or benefits and increases or decreases employee cost. Therefore, an arbitrator is able to

grant the relief sought by Huntley’s grievance without violating Article 18 or amending Article 18

in violation of Article 11.

                              3. USW is Not Entitled to Attorney’s Fees.

       Nothing here warrants awarding attorney’s fees to USW. Attorney’s fees are not

statutorily authorized. See 29 U.S.C. § 185. Thus, for USW to receive attorney’s fees, H.B.

Fuller would have to exhibited bad faith. See Ray A. Scharer and Co. v. Plabell Rubber

Products, 858 F.2d 317, 320 (6th Cir. 1988) (requiring bad faith to award attorney’s fees in the

absence of statutory grant). Nothing in the record or otherwise indicates to the Court that H.B.

Fuller litigated the issue in bad faith. Therefore, USW’s request for attorney’s fees is denied.




                                                 14
                                    IV. Conclusion

      For the reasons stated herein, IT IS HEREBY ORDERED that Defendant, H.B. Fuller’s

Motion for Summary Judgment is DENIED, and Plaintiff’s Cross-Motion for Summary Judgment

is GRANTED IN PART and DENIED IN PART.

      IT IS SO ORDERED.




                                                         October 9, 2018




cc:   Counsel of Record




                                          15
